             Case 2:19-cv-01649-RSL Document 58 Filed 10/29/20 Page 1 of 4




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    GRACE BURROWS, et al.,                                   Case No. C19-1649RSL

10                          Plaintiffs,                        ORDER GRANTING
11                     v.                                      DEFENDANT’S MOTION
                                                               FOR PROTECTIVE ORDER
12    3M COMPANY,
13                          Defendant.
14
15         This matter comes before the Court on defendant’s “Motion for Protective Order to
16 Prevent Discovery by Adult Children Beneficiaries.” Dkt. #25. The Court, having reviewed the
17 motion and the record contained herein, finds as follows:
18         On May 22, 2018, construction worker Walter Burrows was working on the Sound
19 Transit Light Rail System in King County, Washington, when he lost his balance and fell to his
20 death. Dkt. #13 (Am. Compl.) at ¶¶ 7-13. Mr. Burrows was using a 3M Lifeline at the time of
21 his fall. Id. at ¶ 11. On September 13, 2019, his wife Grace Burrows initiated a wrongful death
22 action in King County Superior Court. Dkt. #1-1. Ms. Burrows filed the lawsuit on her own
23 behalf and in her capacity as Personal Representative of the Estate on behalf of the statutory
24 beneficiaries, which include Mr. Burrows’ adult children Carrol Dobbins, Jennifer Sipes, and
25
26
27
28
     ORDER GRANTING DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER - 1
                Case 2:19-cv-01649-RSL Document 58 Filed 10/29/20 Page 2 of 4




 1 Tina Radovich, and adult stepchildren Randy Morrow and Denise Foy. 1 Am. Compl. at ¶¶ 1, 3.
 2 Defendant removed this matter to federal court based on diversity jurisdiction. 28 U.S.C.
 3 § 1332(a); Dkt. #1. On December 9, 2019, plaintiffs filed an amended complaint. Am. Compl.
 4 Plaintiffs assert claims for products liability, breach of warranty, and breach of implied warranty
 5 of merchantability. Id. at ¶¶ 23-45.
 6          On June 12, 2020, defendant filed a “Motion for Protective Order to Prevent Discovery
 7 by Adult Children Beneficiaries.” Dkt. #25. Defense counsel asserts that on May 14, 2020,
 8 counsel for the Adult Children Beneficiaries expressed her intent to propound discovery and ask
 9 questions during depositions in this case. See Dkt. #26 (Alcazar Decl.) at ¶ 2. Defendant
10 opposes discovery by the Adult Children Beneficiaries on the ground that Ms. Burrows, as
11 personal representative, is the only party authorized to pursue the claims plaintiffs assert. Dkt.
12 #25 at 4. Defendant therefore moves for a protective order prohibiting counsel for the Adult
13 Children Beneficiaries from “propound[ing] duplicative discovery and participat[ing] separately
14 in depositions in this case.” Id.
15          Federal Rule of Civil Procedure (“Rule”) 26 governs the permissible scope of discovery
16 in federal civil litigation. Rule 26(b) sets forth the threshold requirement that information
17 sought to be discovered must appear “relevant to any party’s claim or defense and proportional
18 to the needs of the case[.]” Fed. R. Civ. P. 26(b). Rule 26(c) provides the Court with authority
19 to issue, for good cause, a protective order to prevent “annoyance, embarrassment, oppression,
20 or undue burden or expense” in connection with documents sought in discovery. Fed. R. Civ. P.
21 26(c). This includes “forbidding inquiry into certain matters, or limiting the scope of disclosure
22 or discovery to certain matters[.]” Id. “Rule 26(c) confers broad discretion on the trial court to
23 decide when a protective order is appropriate and what degree of protection is required.” Seattle
24 Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). To establish good cause under Rule 26(c), the
25
26          1
           Plaintiffs are represented in this action by separate counsel. Ms. Dobbins, Ms. Sipes, and Ms.
   Radovich (collectively, the “Adult Children Beneficiaries”) are represented by Debora Dunlap. Ms.
27
   Burrows, and the stepchildren of Mr. Burrows (Mr. Morrow and Ms. Foy) are represented by James
28 Macpherson, Joseph Kopta, and Timothy Acker.
     ORDER GRANTING DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER - 2
              Case 2:19-cv-01649-RSL Document 58 Filed 10/29/20 Page 3 of 4




 1 movant must establish “‘that specific prejudice or harm will result’ if the protective order is not
 2 granted.” In re Roman Catholic Archbishop of Portland in Or., 661 F.3d 417, 424 (9th Cir.
 3 2011) (quoting Foltz v. State Farm Mut. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003)).
 4          Washington’s wrongful death statute provides that “[w]hen the death of a person is
 5 caused by the wrongful act . . . of another person, his or her personal representative may
 6 maintain an action against the person causing the death for the economic and noneconomic
 7 damages sustained by the beneficiaries listed in RCW 4.20.020[.]” RCW 4.20.010(1). The
 8 Washington Supreme Court has made clear that wrongful death actions “must be brought by the
 9 personal representative of decedent’s estate and cannot be maintained by the decedent’s children
10 or other survivors.” Beal for Martinez v. City of Seattle, 134 Wn.2d 769, 776 (1998) (emphasis
11 added); see also Atchison v. Great W. Malting Co., 161 Wn.2d 372, 376 (2007) (“In
12 Washington, wrongful death actions are strictly creatures of statute . . . [and] Washington courts
13 have consistently read this statute to mean that only a personal representative may bring an
14 action for wrongful death.”). “The personal representative, not the minor [or statutory
15 beneficiaries], possesses the claim.” Huntington v. Samaritan Hosp., 35 Wn. App. 357, 360-61
16 (1983) (citing Wood v. Dunlop, 83 Wn.2d 719, 723 (1974)).
17          The Adult Children Beneficiaries’ arguments to the contrary are generally not well taken.
18 See Dkt. #28. Counsel for the Adult Children Beneficiaries expresses concern that her clients’
19 interests may diverge from those of Ms. Burrows and her adult children. Dkt. #29 (Dunlap
20 Decl.) at ¶ 7. However, it is well established that the personal representative must bring the
21 claim on behalf of, and represent the interests of the statutory beneficiaries. Indeed, the personal
22 representative serves as a fiduciary to the beneficiaries of the wrongful death action. Cf. In re
23 Estate of Larson, 103 Wn.2d 517, 521 (1986) (“The personal representative stands in a fiduciary
24 relationship to those beneficially interested in the estate.”).
25          Defendant has established that the statutory beneficiaries do not possess independent
26 claims in this wrongful death action. Accordingly, it is improper for counsel for the Adult
27 Children Beneficiaries to propound independent discovery. Defendant has shown that specific
28 harm and/or prejudice will result if it is required to defend against unnecessary, duplicative
     ORDER GRANTING DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER - 3
             Case 2:19-cv-01649-RSL Document 58 Filed 10/29/20 Page 4 of 4




 1 discovery by counsel for the Adult Children Beneficiaries, and the Court finds defendant has
 2 met its burden to establish “good cause” warranting a protective order under Rule 26(c). Fed. R.
 3 Civ. P. 26(c); Foltz, 331 F.3d at 1130.
 4         For all the foregoing reasons, defendant’s “Motion for Protective Order” (Dkt. #25) is
 5 GRANTED. IT IS HEREBY ORDERED that only one attorney from plaintiffs’ side may ask
 6 questions at depositions and/or propound discovery.
 7
 8         DATED this 29th day of October, 2020.
 9
10                                                  A
                                                    Robert S. Lasnik
11
                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANT’S
     MOTION FOR PROTECTIVE ORDER - 4
